FRIEDMAN, Judge,
dissenting.
Because I believe that Susan M. Beitman (Beitman) qualifies as an “employee” within the meaning of sections 1 and 2 of the Personnel Files Act (Act),11 respectfully dissent.
According to section 1921(a) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1921, the object of all statutory interpretation is to ascertain the intent of the legislature and to give effect to all the provisions of a statute, if possible. However, where the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit. 1 Pa.C.S. § 1921(b).
The Majority concludes here that section 1 of the Act “unambiguously defines ‘employee’ as including only those individuals who are ‘currently employed, laid off with reemployment rights or on leave of absence. The term “employee” shall not include applicants for employment or any other person.’ ” (Majority op. at 1302 (citing 43 P.S. § 1321))(em-phasis in original). Thus, according to the Majority, the statute is “perfectly clear” that only those three categories of persons enumerated in section 1 are permitted access to their personnel files; all other persons not within one of those three specific categories are denied such access. (Majority op. at 1302.)
I cannot agree, however, that section 1 of the Act is unambiguous. An ambiguity exists “if reasonable persons can find different meanings in a statute ...; when good arguments can be made for either of two contrary positions as to a meaning of a term in a document....” BLACK’S LAW DICTIONARY 52 (Abridged 6th ed.1991). Here, although the Majority’s interpretation is not unreasonable, a reasonable person could argue, quite plausibly, that the term “employee,” as defined in section 1 of the Act, includes former, as well as current, employees. Nowhere are former employees specifically excluded from the definition of employee, nor is it readily apparent, upon close reading of the statute, that “any other person” encompasses terminated former employees. In fact, the category of persons excluded from the scope of the Act appears to be limited to those who have never been employees, i.e., those who would have no interest in a “personnel record,” rather than those who are no longer employees, i.e., those who would have quite a significant interest in their personnel record. Certainly, applicants for employment would fall under the category of those who have never been employees. Under the rules of statutory construction, general words must be construed to take their meanings from, and be restricted by, preceding particular words. 1 Pa.C.S. § 1903(b). Therefore, “any other person” should be read to fall under the penumbra of those who have never been employees as well.
Further support for this conclusion is found in section 2 of the Act, 43 P.S. § 1322, which, as Beitman points out, requires an employer to permit an employee to review his or her personnel file to determine, among other things, his or her qualifications for termination:2
An employer shall, at reasonable times, upon request of an employee permit that employee or an agent designated by the employee to inspect his or her own personnel files used to determine his or her own qualifications for employment, promotion, additional compensation, termination or disciplinary action.
43 P.S. § 1322 (emphasis added). Despite this language, the Majority asserts that section 2 is consistent with a definition of “employee” that excludes terminated workers. First, the Majority contends that there are circumstances in which an employee will be notified of his or her imminent termination while still employed, so as to permit him or her to inspect the personnel records. Sec*1304ond, the Majority states that “this Court does not interpret the phrase ‘currently employed’ in Section 1 of the Act so stringently as to prohibit an individual from obtaining his or her personnel file when such request is made contemporaneously with termination or within a reasonable time immediately following termination.”3 (Majority’s op. at 1302.)
I cannot agree with the Majority’s narrow reading of section 2. The section merely states that an employee is entitled to examine her personnel file to establish the reasons for her termination. Although the Majority is correct that there are situations where an employee may know of her termination while still currently employed and may, thus, avail herself of the benefits of the Act, undoubtedly, the more common situation involves termination of an employee without advance notice. In all such situations, according to the Majority’s position, the terminated employee, no longer a “current” employee under section 1, would lose any right under section 2 to examine her personnel file for the purpose of determining “his or her own qualifications for ... termination_” 43 P.S. § 1322. Therefore, for all practical intents and purposes, the Majority’s interpretation of section 1 renders the protections of section 2 meaningless; the “unambiguous” language of section 1 would allow an employer to circumvent the protections of section 2 of the Act simply by firing an employee without prior notice.4
Certainly, absent explicit language, the legislature could not have intended such a result. Quite the opposite, in construing the language of a statute, a court must assume that the legislature intended every word of the statute to have effect. 1 Pa.C.S. § 1921(a); Southeastern Pennsylvania Transportation Authority v. Weiner, 56 Pa.Cmwlth. 104, 426 A.2d 191 (1981). Accordingly, a construction which fails to give effect to all of the provisions of a statute or which achieves an absurd or unreasonable result must be avoided. 1 Pa.C.S. § 1922; Wilson v. Central Penn Industries, Inc., 306 Pa.Superior Ct. 146, 452 A.2d 257 (1982). Here, when construed in light of, and with reference to, each other, sections 1 and 2 of the Act are ambiguous and inconsistent; therefore, I believe that it is proper for this court to consider the intent of the legislature in enacting these provisions. In doing so, the court should consider, among other matters, the occasion and necessity for the statute, the mischief to be remedied, the object to be attained, and the consequences of a particular interpretation. 1 Pa.C.S. § 1921(c).
Here, the Act is necessitated by an important public policy aimed at safeguarding the employment rights of individuals. In order to accomplish its goal, the Act guarantees individuals freedom of access to the contents of their personnel file that may have a bearing on their employment relationship.5 *1305Without this right of inspection, an employee would have virtually no way of correcting errors in her file, asserting and enforcing her rights to promotion, compensation, and the like, or protecting herself from improper or illegal termination. Indeed, an individual’s employment rights are most in jeopardy, and, consequently, most in need of protection, in the event of termination. It would, therefore, be nonsensical for the legislature to exclude from the scope of the Act those most in need of its guarantees.
Accordingly, I would hold that an “employee,” as defined in sections 1 and 2 of the Act, includes former employees who have been terminated prior to requesting to inspect their personnel file.
McGINLEY and SMITH JJ., join in this dissent.

. Act of November 26, 1978, P.L. 1212, as amended, 43 P.S. §§ 1321, 1322.


. Petitioner points to the language in section 2 as evidence that the legislature intended former, as well as current, employees to have the right to review their personnel files under the Act. Petitioner contends that the legislature would not have included the phrase “termination or disciplinary action” in the language of the Act if it had not intended to allow an individual who has been discharged to review his or her personnel file; any other interpretation would render section 2 mere surplusage. I agree.


. Because Beitman made the request to inspect her personnel file over two years after her termination, the Majority concludes that, even under the broadest interpretation of "currently employed,” Beitman is not an "employee” within the meaning of the Act; therefore, the Majority holds that Beitman’s former employer, M & M/Mars, Inc., is under no obligation to provide Beitman with access to her personnel files.


. Termination would act as a complete bar to any substantive rights the employee would have otherwise had under the Act.
Apparently recognizing the unreasonableness of such a result, the Majority draws an unfounded and arbitrary distinction between recent former employees and not-so-recent former employees, noting that the former are entitled to inspect their personnel files "within a reasonable time immediately following termination,” (Majority’s op. at 1302)(emphasis added), while the latter are not.
I fail to understand, however, how the Majority, according to its very own reasoning, can make such a distinction without doing exactly what it said it cannot do, i.e., “decide this case based upon [its] concept of public policy.” (Majority op. at 1302.) Following the Majority’s rationale, if section 1 of the Act defines an "employee" to exclude former employees, then section 2 of the Act, which defines the rights of "employees” under the Act, cannot, by definition, afford any protection to former employees, no matter how recent their termination.


.Although the employee’s access is not unlimited, she may examine any of the following items maintained by the employer: "any application for employment, wage or salary information, notices of commendations, warning or discipline, authorization for a deduction or withholding of pay, fringe benefit information, leave records, employment history with the employer, including salary information, job title, dates of changes, retirement record, attendance records and performance evaluations.” 43 P.S. § 1321.